DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 8, 12-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckel et al. (DE 102007038209 B3; “Eckel”).
Eckel discloses:
Regarding claim 1:
An isolator (depicted in FIG. 1) comprising: 
a pulley (1; FIG. 1) having a pulley stop (8; FIG. 1); 
a plate (plate portion of element 14 that interfaces at 16 in FIG. 2) attached to the pulley;
 a shaft (2); 
the pulley journalled to the shaft (via at least bearing 15, 16a, 16b in FIG. 2; pg. 5, “Between the radial shaft sealing ring 13 and the hub 2 and the radial shaft sealing ring14 and the hub 2 are supported on the ring 16a and the guide ring 17 radial plain bearings 15, 16 are arranged. This enables the hub 2 to be rotated relative to the belt pulley 1 precisely and with little friction”); 
a torsion spring (5) attached to the shaft (pg. 4, “The pulley 1 is engageable with the first end 3 and the hub 2 with the second end 4 of a helical spring 5 in engagement”); 
a damping member (7) attached to the torsion spring (pg. 4, “the second end 4 of the helical spring 5 in a second connection disk 7”), the damping member disposed between the plate and the pulley (damping element 7 is disposed axially between the plate portion that interfaces at 16 and radially inward portion of the pulley at 12c in FIG. 2 ); and
the damping member compressing a damping fluid (pg. 2, “fluid or grease”) against the pulley stop (compression of fluid/ grease is caused by the extension 7a, 7b moving toward the stop 9 and is thereby dampened to the extent of “almost noiseless impact therebetween, see pg. 2-3, “The cams could displace or relocate the fluid or grease from the annular segmented chambers when moved. This specific configuration allows rotary damping to be generated as a function of the viscosity of the fluid or grease and as a function of the cross sections through which the throttle gaps flow.  Stop elements could be assigned to the cams. These could be clipped onto the cams or cam surfaces of the pulley or the hub. Against this background, it is conceivable that the stop elements are made of plastic. Plastic is inexpensive, easy to process and, together with dampening fluid or grease, allows almost noiseless impact behavior to be achieved. It is also conceivable to give the stop elements a shape that also determines the rotational damping behavior” [emphasis] ).
Regarding claim 5:
The isolator as in claim 1, wherein the damping fluid comprises grease (pg. 2, “rotary damping to be generated as a function of the viscosity of the fluid or grease” [emphasis]).
Regarding claim 7:
The isolator as in claim 1, wherein the damping member comprises a radial extension (extensions 7a, 7b, 6a, 6b have a thickness that extends in the radial direction) which cooperates with the pulley stop (pg. 4, “Stop elements 8, 9 are assigned to cams 6a, 6b, 7a, 7b).


Regarding claim 8:
The isolator as in claim 1, wherein the pulley is further journalled to the shaft with a bushing (16a, 16b in FIG. 2), the bushing engaged with the plate (see interface between portion 16b, 16 and plate 14 in FIG. 2).
Regarding claim 12:
The isolator as in claim 1, wherein the pulley comprises a volume (pg. 2, “ring-segment-like chamber” within the pulley that is “filled with a fluid or fat [i.e. grease]”) to receive the damping fluid.
Regarding claim 13:
The isolator as in claim 1 further comprising a dust cap engaged with the plate (sealing portion at reference number 14 that interfaces with shaft 2).
Regarding claim 14:
The isolator as in claim 1, wherein the pulley comprises a receiver (at 12) receiving the damping fluid and the damping member (pg. 5, “The pulley and the hub 2 enclose at least one volume 12 in which a fluid or grease is enclosed”; FIG. 1 depicts the damping member portion 7a, 7b as disposed within the receiver 12).
Regarding claim 15:
An isolator comprising: 
a pulley (1) having a pulley stop (9); 
a shaft (2); 
the pulley journalled to the shaft (via at least bearing 15, 16a, 16b, see in FIG. 2); 
a torsion spring (5) attached to the shaft;
a damping member (7) attached to the torsion spring; and 
the damping member compressing a damping fluid (pg. 2, “fluid or grease”) against the pulley stop (compression of fluid/ grease is caused by the extension 7a, 7b moving toward the stop 9 and is thereby dampened to the extent of “almost noiseless impact therebetween, see pg. 2-3, “The cams could displace or relocate the fluid or grease from the annular segmented chambers when moved. This specific configuration allows rotary damping to be generated as a function of the viscosity of the fluid or grease and as a function of the cross sections through which the throttle gaps flow.  Stop elements could be assigned to the cams. These could be clipped onto the cams or cam surfaces of the pulley or the hub. Against this background, it is conceivable that the stop elements are made of plastic. Plastic is inexpensive, easy to process and, together with dampening fluid or grease, allows almost noiseless impact behavior to be achieved. It is also conceivable to give the stop elements a shape that also determines the rotational damping behavior” [emphasis]).
Regarding claim 16:
The isolator as in claim 15, wherein the damping member comprises a radial extension (extensions 7a, 7b, 6a, 6b have a thickness that extends in the radial direction) which cooperates with the pulley stop (pg. 4, “Stop elements 8, 9 are assigned to cams 6a, 6b, 7a, 7b).
Regarding claim 18:
The isolator as in claim 15, wherein the pulley comprises a receiver (at 12) receiving the damping fluid and the damping member (pg. 5, “The pulley and the hub 2 enclose at least one volume 12 in which a fluid or grease is enclosed”; FIG. 1 depicts the damping member portion 7a, 7b as disposed within the receiver 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel in view of Serkh et al. (U.S. Patent No. 9,759,266 B2; “Serkh”).
Regarding claim 2, Eckel discloses the isolator as in claim 1, supra, but does not expressly disclose that the plate is attached to the pulley by a weld.
Serkh teaches a plate (8) attached to a pulley (1) by a weld (col. 2, ll. 25-26, “retainer 9 is connected to the pulley 1 by welding”) as a known technique to permanently attach a plate element to a pulley (col. 2, ll. 29-35, “Example processes include TIG or MIG welding”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eckel such that the plate is attached to the pulley by a weld, as taught by Serkh, as it is a known technique to attach a plate element to a pulley.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both  Eckel and Serkh are drawn to analogous/similar structures i.e. isolator decouplers, and would therefore recognize that modifying  in view of the known technique taught in Serkh as described supra would, with reasonable predictability, result in the joint between the plate 14 and the pulley 1 having a weld connection for a more permanent bond therebetween.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel.
Regarding claim 6, Eckel discloses the isolator as in claim 1, supra, but does not expressly disclose that the damping fluid comprises oil.
In certain circumstances where appropriate, an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection.  See MPEP § 2144.03. Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). Here, the Examiner takes official notice that the use of oil as a damping fluid is instantly and unquestionably well-known and common knowledge in the art.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eckel such that its damping fluid is oil because it is instantly and unquestionably well-known and common knowledge in the art.  Additionally, Eckel teaches that the suitability of the “fluid or grease” is based on its viscosity (pg. 2-3, “The cams could displace or relocate the fluid or grease from the annular segmented chambers when moved. This specific configuration allows rotary damping to be generated as a function of the viscosity of the fluid or grease and as a function of the cross sections through which the throttle gaps flow.) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the damping fluid as an oil, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability (i.e. viscosity) for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel in view of Kawamoto et al. (U.S. P.G. Publication No. 2007/0254756 A1; “Kawamoto”).
Regarding claims 3-4, Eckel discloses the limitations of claim 1, supra, including that the torsion spring is attached to the shaft at an end (by way of  damping member 7; pg. 2, “The pulley 1 is engageable with the first end 3 and the hub 2 with the second end 4 of a helical spring 5 in engagement”) and attached to the damping member at an end (end 4 is attached to damping member 7, see in at least FIG. 1-2; pg. 2, “The first end 3 is accommodated in a first connection disk 6 and the second end 4 ofthe helical spring 5 in a second connection disk 7”).  However,  Eckel does not expressly disclose that the torsion spring attachments are by a weld.
Kawamoto teaches that a torsion spring is attached by a weld (¶ [0137], “In FIG. 3, another form of system is shown at 10'' consisting of a coil spring 12'' acting between a first member 14'' and second member 16''. An attaching portion 18' on the coil spring 12'' is operatively attached to the second member 16'' through a fixed attaching means 22, which may include brazing, welding, adhesive, or the like. The coil spring 12'' could be operatively attached to the first member 14'' by like fixed attaching means, or by any other means as would be apparent to one skilled in the art based on the disclosure hereinbelow.” [emphasis]) as a known technique to operatively attach the ends of the spring (¶ [0137], “In FIG. 3, another form of system is shown at 10'' consisting of a coil spring 12'' acting between a first member 14'' and second member 16''. An attaching portion 18' on the coil spring 12'' is operatively attached to the second member 16'' through a fixed attaching means 22, which may include brazing, welding, adhesive, or the like. The coil spring 12'' could be operatively attached to the first member 14'' by like fixed attaching means, or by any other means as would be apparent to one skilled in the art based on the disclosure hereinbelow.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eckel such that the torsion spring attachments are by a weld, as taught by Kawamoto, as it is a known technique to attach a cover element to a pulley.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both  Eckel and Kawamoto are drawn to analogous/similar structures i.e. isolator decouplers, and would therefore recognize that modifying  in view of the known technique taught in Kawamoto as described supra would, with reasonable predictability, result in the joint between the ends of spring being operatively attached at 3, 4 via a weld.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel in view of Imai et al. (U.S. P.G. Publication No. 2018/0045287 A1; “Imai”).
Regarding claim 9, Eckel discloses the limitations of claim 1, supra, but does not expressly disclose an attaching screw cooperating with the shaft.
Imai teaches an attaching screw (S) cooperating with a shaft (3; ¶ [0060], “driving shaft S is fixed with being screwed to a screw groove of the inner circumferential surface of the cylindrical main body 31 [of the shaft 3]”) as a known technique to fix the shaft to an auxiliary machine such as an alternator (¶¶ [0002], [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eckel such that an attaching screw cooperates with the shaft, as taught by Imai, as it is a as a known technique to fix the shaft to an auxiliary machine such as an alternator.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel in view of Varin (WO 2019092075 A1; “Varin”).
Regarding claim 10, Eckel discloses the limitations of claim 1, supra, but does not expressly disclose that the damping member comprises a relief to allow a damping fluid flow.
Varin teaches a damping member (460’; FIG. 10) comprising a relief (F’; FIG. 10) to allow a damping fluid flow (pg. 5, “as shown in Figure 10, each cylindrical skirt 460, 460 'provides at least one slot F, F', advantageously longitudinal. The same can be done for the lower cylindrical skirts 461, 461 '. These slots F, F 'make it possible to circulate a lubricant, such as a grease.”) to facilitate circulation of the damping fluid (pg. 5, “to circulate a lubricant, such as grease”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eckel such that the damping member comprises a relief to allow a damping fluid flow, as taught by Varin, to facilitate circulation of the damping fluid.
Claim(s) 11, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel.
Eckel as modified above further teaches the following:
Regarding claim 19:
An isolator (depicted in FIG. 1) comprising: 
a pulley (1; FIG. 1) having a pulley stop (8; FIG. 1); 
a plate (at 16 in FIG. 2) attached to the pulley;
 a shaft (2); 
the pulley journalled to the shaft (via at least bearing 15, 16a, 16b in FIG. 2; pg. 5, “Between the radial shaft sealing ring 13 and the hub 2 and the radial shaft sealing ring14 and the hub 2 are supported on the ring 16a and the guide ring 17 radial plain bearings 15, 16 are arranged. This enables the hub 2 to be rotated relative to the belt pulley 1 precisely and with little friction”); 
a torsion spring (5) attached to the shaft (pg. 4, “The pulley 1 is engageable with the first end 3 and the hub 2 with the second end 4 of a helical spring 5 in engagement”); 
a damping member (7) attached to the torsion spring  (pg. 4, “the second end 4 of the helical spring 5 in a second connection disk 7”), the damping member comprising at least one radial extension (extensions 7a, 7b, 6a, 6b have a thickness that extends in the radial direction) that cooperates with the pulley stop (pg. 4, “Stop elements 8, 9 are assigned to cams 6a, 6b, 7a, 7b).; the pulley having a receiver (at 12 in FIG. 2) receiving a damping fluid and the damping member (pg. 5, “The pulley and the hub 2 enclose at least one volume 12 in which a fluid or grease is enclosed”; FIG. 1 depicts the damping member portion 7a, 7b as disposed within the receiver 12); a cover member (14) attached to the pulley enclosing the receiver (FIG. 2 depicts the cover member 14 axially enclosing the receiver 12); and the damping member compressing the damping fluid against the pulley stop (compression of fluid/ grease is caused by the extension 7a, 7b moving toward the stop 9 and is thereby dampened to the extent of “almost noiseless impact therebetween, see pg. 2-3, “The cams could displace or relocate the fluid or grease from the annular segmented chambers when moved. This specific configuration allows rotary damping to be generated as a function of the viscosity of the fluid or grease and as a function of the cross sections through which the throttle gaps flow.  Stop elements could be assigned to the cams. These could be clipped onto the cams or cam surfaces of the pulley or the hub. Against this background, it is conceivable that the stop elements are made of plastic. Plastic is inexpensive, easy to process and, together with dampening fluid or grease, allows almost noiseless impact behavior to be achieved. It is also conceivable to give the stop elements a shape that also determines the rotational damping behavior” [emphasis] ).
However, regarding claims 11,17, and 19, Eckel discloses all the limitations of claims 1 and 15, supra, and further including the general condition that the rotary damping is generated as a function of the viscosity of the damping fluid (pg. 2).  However, it does not expressly disclose that the viscosity of the damping fluid is in the range of 68 cSt at 40 degC to 3000 cSt at 40degC.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, Eckel teaches the general condition that the rotary damping is generated as a function of the viscosity of the damping fluid (pg. 2).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide t the viscosity of the damping fluid is in the range of 68 cSt at 40 degC to 3000 cSt at 40degC since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656